This is an action to quiet title. The plaintiff had judgment in the trial court and the defendant, Gage, has appealed under section 953a of the Code of Civil Procedure.
On June 14, 1895, J. Downing deeded to Clara Gage. On December 21, 1895, Clara Gage deeded to these plaintiffs. The judgment of the trial court was correct if the property *Page 213 
was not community property and was not affected by a purported declaration of homestead.
The plaintiffs introduced evidence that they were the daughters of Clara Gage by a former marriage; that their mother took and held the property in trust for them; that the purchase price was paid out of the earnings of the daughters, and that the defendant, stepfather, did not contribute anything to the payments, but, during the major portion of the period during which the purchase price was being paid, he was living separate and apart from the mother. The trial court evidently believed this testimony and properly held that Clara Gage merely held the property in trust for her daughters. On trust property she could not legally declare a homestead. (Osborne v. Strachan,32 Kan. 52, [3 P. 767]; Rice v. Rice, 108 Ill. 199; Gordon v.English, 3 Lea (Tenn.), 640; Shepherd v. White, 11 Tex. 346;Bier v. Leisle, 172 Cal. 432, 435, [156 P. 870].)
It follows that the judgment should be affirmed, and it is so ordered.
Lennon, P. J., and Beasly, J., pro tem., concurred.